Peb Curiam.
The holder of a promissory note brought suit against the maker and indorser thereof. The indorser filed his answer, and pleaded non est factum as to the indorsement. The jury returned a verdict against him and the maker for the principal and interest. He moved for a new trial, on the general ground's, and because the court erred in admitting in evidence the note sued upon, over his objection that his signature and indorsement had not been sufficiently proved to authorize its admission in evidence, The motion was overruled, and he excepted.
Held: (a) The testimony as to the genuineness of the indorsement was sufficient to authorize the admission of the note in evidence. (6) The evidence authorized the verdict, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices eoneur.